Sherwood, C. J.
The plaintiff instituted suit by attachment against the defendants Graves and others. The *17ground of tlie attachment was non-residence. The affidavit in usual form. The First National Bank of Kansas City was garnished, and on trial of issue joined between garnishee and plaintiff, judgment went in favor of the latter. The only point presented is a jurisdictional one; the garnishee claiming that the court acquired no jurisdiction in' consequence of the affidavit omitting to state that the demand was clue. "While it is true that section 2 of the attachment act prohibits the issuance of an attachment based on a demand not yet due, where the defendant is a non-resident, yet there is no statutory requirement that the affidavit shall allege the maturity of the demand.' The petition in this case shows the demand was due, and this is sufficient. Section 6 of the act referred to prescribes what the affidavit shall state, and with that section the plaintiffs have complied. There is not the slightest merit in this appeal and the judgment is affirmed with ten per cent, damages.
All concur.
Affirmed.